DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I, claims 1-7 in the reply filed on July 17, 2020 is acknowledged.
Claims 8-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 17, 2020.
Drawings
The drawings filed 1/29/2021 are accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofacker et al (US 2018/0056395).
Hofacker teaches a method of creating an additively manufactured part (abstract) comprising:
depositing at least one layer of an outer retaining barrier on a build surface; and depositing at least one layer of an inner metal filling on the build surface within the at least one layer of the outer retaining barrier, wherein the at least one layer of the inner metal filling is in a molten state subsequent to the 
removing the outer retaining barrier after the additively manufactured part is formed (abstract).
	With regards to claims 2 and 3, Hofacker teaches the method may comprise depositing a single layer of the outer retaining barrier; and subsequent to the depositing of the single layer of the outer retaining barrier, depositing a single layer of the inner metal filling; and repeating each single layer combination of outer retaining barrier and inner metal filling (0009).
With regards to claim 26, Hofacker teaches the outer retaining barrier may comprise  a different, less precious, material than a material of the inner metal filling (0052).
With regards to claim 30, Hofacker teaches the deposition of metallic materials, herein understood to sufficiently specific to anticipate the metals of group 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, or 14 on the periodic table.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker et al (US 2018/0056395), as applied to claims above, and further in view of Naware (US 2016/0096326).
Hofacker is relied upon as above, but does not teach that the build surface may be used to heat the inner metal filling to a molten state. However, Naware teaches a build surface for use in additive manufacture wherein the build surface is comprised of multiple elements with temperature control modules allowing for selective temperature control of the upper surface of the build plate, allowing .
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker et al (US 2018/0056395), as applied to claims above, and further in view of Loughran (US 2006/0091199)
Hofacker is relied upon as above, but does not teach that outer material, inner metal filling, and the build surface should be placed in a heated chamber to transition the inner metal filling to the molten state.  However, Loughran teaches in a laser heating system for use in additive manufacturing, the fabrication chamber should be heated so that the heat from the laser need only elevate the temperature to a lesser degree (0014). Thus, it would have been obvious to one of ordinary skill in the art to place the outer material, inner metal filling, and the build surface in a fabrication chamber which was heated to reduce the amount of heat required by the laser to form the melt pool.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker et al (US 2018/0056395), as applied to claims above, and further in view of Kilmer (US 2018/0200834).
Hofacker is relied upon as above, but does not teach the outer layer barrier should comprise ceramic.  However, Kilmer teaches ceramic may be added to metallic deposition compositions in order to produce crack free products while controlling the strength of the product (0055).  Thus, it would have been obvious to one of ordinary skill in the art to include ceramic in the outer layer barrier of Hofacker in order to control the strength and crack resistance of said material.  
Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker et al (US 2018/0056395), as applied to claims above, and further in view of Meess et al (US 2018/0253080).
Hofacker is relied upon as above, but does not teach the claimed outer retaining barrier extrusion assembly, the claimed inner metal filing extrusion assembly, or the claimed multi tool extrusion assembly mounted to a multi-axis movement system.  However, Meess teaches a multi tool .
Claims 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofacker et al (US 2018/0056395), as applied to claims above, and further in view of Hofmann (US 10,946,447).
Hofacker is relied upon as above.  Specifically, Hofacker teaches the use of a build platform, but does not teach that the build platform should comprise graphite or nickel coated copper.  However, Hofmann teaches that graphite and copper allow for easy removal of additive manufactured metallic products (col 11, lines 9+).  Thus, it would have been obvious to one of ordinary skill in the art to utilize graphite or nickel coated copper because said materials are known in the art to be useful for removal of metallic products produced by additive manufacture. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0375003 teaches a method of molten metal jetting for additive manufacturing.  US 2018/037081 teaches a method of forming a mold via additive manufacture and then casting metal therein.  US 2017/0326623 teaches a method of producing additive manufactured molds for metal casting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649